Citation Nr: 0812828	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left knee 
arthritis.

2.  Entitlement to service connection for right knee 
arthritis.

3.  Entitlement to service connection for ulcers.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to May 
1979.  This matter is on appeal from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case returns to the Board following a remand to the RO 
in August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before a Veterans Law Judge in June 
2007.  A transcript of the hearing is of record but the judge 
is no longer employed by the Board.  As a result, the veteran 
was asked whether he wished to have an additional hearing and 
he responded in the affirmative in March 2008.  

The veteran has a right to a hearing before the issuance of a 
Board decision.  38 U.S.C.A. § 7102, 7104; 38 C.F.R. §§ 
3.103(a) and (c), 19.9, 19.25, 20.704.  The veteran must 
therefore be afforded this additional Travel Board hearing 
before a Veterans Law Judge prior to the Board's adjudication 
of his claims.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the appellant for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO in accordance with 38 C.F.R. § 
20.704.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



